DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is claiming the benefit of prior-filed application No. 17/202,444 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 14 is objected to because of the following informalities:  in the 4th line, claim 14 recites, inter alia, "barriers, walls manholes, retaining wall, pavers, tiles, and shingles." The Examiner respectfully points out to the specification's [0083] 3rd and 4th lines, which discloses, inter alia, -- traffic barriers, walls, manholes… --.  It seems that claim 14 is missing a comma “,” between walls and manholes. For examination purposes, the examiner is interpreting claim 14 as reciting in the 4th line, “barriers, walls, manholes…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, in the 4th step, the limitation "pre-conditioning the non-zero-slump concrete composition within the mould with at least one of i) air flow and/or pressurized air from the at least one gas lance".  
However, only steps 3a) and 3b) have “a gas lance.”  Steps 3c) and 3d) do not have this “at least one gas lance” (hence, steps 3a) - 3d) are mutually exclusive species).  Meanwhile, step 4) implies it should work with any one of options 3a)-3d), since step 4 simply says “within the mould” referring to any of the molds of 3a)-3d). Consequently, this would have an antecedent basis issue if options 3c or 3d were used (as no lance is recited in steps 3c or 3d for instance). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting step 4), of claim 1, as.
“4) pre-conditioning the non-zero-slump concrete composition within the mould with at least one of i) air flow and/or pressurized air from the at least one gas lance, if one of options 3a) or 3b) is selected, ii) heaters and iii) heating element wires embedded in the non-zero-slump concrete, to produce a pre-conditioned slag-based intermediate comprising a - 29 -SWA0559USC second water to slag-based binder ratio by weight that is less than the first water to slag-based binder ratio by weight;

Claims 2 – 21 are hereby rejected upon being dependent from rejected claim 1, from which – directly or indirectly – possess all the limitations which render claim 1 indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5 – 6, 9, 10, 13 and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over SHAO et al. (US PGPub. No. 20170073270 A1; Shao – cited on IDS), in view of KOU, SEIKO (JP-02137782-A, with machine English translation; Kou).
Regarding claim 1. Shao discloses a method of producing a wet-cast slag-based concrete product (“slag-bonded block,” [0189]) comprising steps of: 
1) providing a slag-based binder (steel slag as binder; [0096 and 0189]), an aggregate and water (e.g., see Table 2 and [0101-0102]) – Shao’s [0189] discloses inter alia; “Steel slag was the only binder used in the production of a block where expanded slag aggregate was used as aggregate”; 

2) mixing the slag based binder, the aggregate and the water (see [0102] and Table 2) to produce a workable non-zero-slump concrete composition comprising a first water to slag-based binder ratio by weight of greater than 0.2 – Shao’s [0189] discloses inter alia, “the optimum water-to-slag (W/S) ratio for achieving the highest CO2 uptake and strength was determined as 0.08… The water-to-slag ratio was then incrementally increased to improve the surface quality of the blocks. The highest water-to-slag ratio tested, i.e. 0.20, led to the smoothest surface and therefore was identified as the desired first water-to-slag ratio in the mix design.”;  (however, Shao’s [0027] discloses the ratio could be higher, “According to exemplary methods for making building products described herein, the first water-to-slag ratio is at least about 0.2,”

3) a) casting and/or placing (step 120) the non-zero-slump concrete by transferring – Shao’s [0103] discloses inter alia, “At step 120, the mixture of steel slag and granular material may be molded or precast,” and/or consolidating the non-zero-slump concrete composition into an air-tight mould (see chamber in Fig. 2; [0105] discloses the molded or precast mixture is placed in a chamber which injects a gaseous source of CO2 and is capable is determining the amount of CO-2 consume by the mixture in order to replenish with more CO2. Hence, under the broadest reasonable interpretation, the chamber is construed as being “air-tight,”  in view of the fact of the need to know/controlled the amount of CO-2 consumed/injected), 

wherein said air-tight mould is comprising at least one gas pipe (see Fig. 2) – Shao’s [0105] discloses, “A source of CO2 gas 216 is warmed by a heater 224 to ambient temperature and injected into the chamber 208 under pressure,”

4) pre-conditioning (step 308) the non-zero-slump concrete composition with at least one of i) air flow – Shao’s [0138] discloses, “According to one exemplary embodiment, the amount of water in the steel slag and aggregate mixture is reduced after the molding of step 120 by applying an air flow to the mixture,”

to produce a pre-conditioned slag-based intermediate comprising a - 29 -SWA0559USC second water to slag-based binder ratio by weight that is less than the first water to slag-based binder ratio by weight – Shao’s [0137] discloses, “At step 308, the amount of water in the steel slag and aggregate mixture is reduced to a second water-to-slag ratio. The second water-to-slag ratio is less than the first water-to-slag ratio,” 

5) sealing the air-tight mould when the casting corresponds to casting step 3a) (see Fig. 2; as discussed above – [0105] discloses the molded or precast mixture is placed in a chamber which injects a gaseous source of CO2 and is capable is determining the amount of CO-2 consumed by the mixture in order to replenish with more CO2. Hence, under the broadest reasonable interpretation, the chamber is construed as being “air-tight,”  in view of the fact of the need to know/controlled the amount of CO-2 consumed/injected),

6) curing (step 128) the pre-conditioned slag-based intermediate with a gas containing carbon dioxide a) from the at least one gas pipe when the casting corresponds to casting step 3a) ([0104]: “At step 128, the molded and compacted mixture of steel slag and granular material is cured with carbon dioxide. Curing causes activation of the mixture and also results in sequestration of the carbon dioxide within the mixture”), to produce a moulded wet-cast slag-based concrete product [0125], and 
7) demoulding the moulded wet-cast slag-based concrete product to provide the wet-cast slag-based concrete product [0125].

However, Shao’s method differ from the instant application in that the pre-conditioning step for the non-zero-slump concrete composition is not done within the mould with at least one of: i) air flow and/or pressurized air from the at least one gas lance.

In contrast, Shao’s method preconditions a precast body after demoulding. Although, Shao discloses in [0103], the mixture of steel slag and granular material could be molded. Additionally, Shao’s method utilizes airflow to precondition the molded material, but not from the same pipe feeding the CO2 to the curing chamber.

In the same field of endeavor of curing methods for concrete parts or concrete structures and apparatuses thereof [0001], KOU discloses a method of curing a concrete part capable of reducing the curing time of not only concrete members but also concrete structures cast in place, while preventing the occurrence of the defects (p. 2, ll. 38-40), by supplying hot air or high-temperature steam containing steam from the supply means A or B to cure the concrete member 2 in the curing space 1, said curing space being provided prior to the main curing process (analogous to the claimed “preconditioning”), controlling the temperature and humidity in the curing space 1 to be lower than the main curing step (p. 2, ll. 43-49).  KOU discloses pre-conditioning the concrete member composition within the mould with air flow from the at least one gas lance – p. 6, ll. 182-184 discloses, “The air thus heated and humidified, that is, hot air, is introduced into the curing space 1 through the circulation path 5 from the inlet 29 and is subjected to the curing of the concrete member 2 or the concrete structure 3.”
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao’s method so that the step of pre-conditioning the non-zero-slump concrete composition is done within the mould with an air flow from the gas inlet (29), as taught by Kou. 
One of ordinary skill in the art would have been motivated to pursue the modification to Shao’s method in view of the teachings of Kou for the purpose of proving Shao’s method with the benefits of reducing the curing time of not only concrete members but also concrete structures cast in place, since Kou teaches a curing method capable of reducing the curing times, while preventing the occurrence of defects (p. 2, ll. 38-40). 
	
Regarding claim 2. Shao/Kou discloses the method of claim 1, except for, wherein the step of casting of the non-zero-slump concrete is free of pressing/compaction.

Nonetheless, Shao’s [0103] discloses inter alia, “The molding and compacting may be applied to achieve the desired shape and dimensions of the building product. The amount of pressure applied in the compacting may vary depending on the type of granular material and the building product to be made. It was observed that a larger amount of pressure can contribute to higher compressive strength of the building product but resulted in lesser carbon uptake, thereby also limiting the compressive strength achieved. Accordingly, an amount of pressure less than about 20 MPa may be applied to allow satisfactory carbon uptake.
In view of Shao’s recognizing that an inversely proportional relation is observed between the compaction pressure and the carbon uptake capacity of the material [0103], thus recognizing that compaction pressure is a result-effective variable, which affects the amount of carbon uptake of the non-zero-slump concrete mixture.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the compaction pressure, including free of any pressure, in order to achieve a desired carbon uptake.  One of ordinary skill in the art would have been motivated to modify Shao/Kou’s method to be free of pressing/compaction for the purpose of increasing the carbon uptake capacity of the wet-cast slag-based concrete product, as taught by Shao. It is well established that the optimization of result-effective variable only require ordinary skill in the art, as per MPEP 2144.05.  

Regarding claim 5. Shao/Kuo discloses the method of claim 1, wherein the slag-based binder is a mixed with at least one other binder selected from the group consisting of fly ash, calcinated shale, silica fume, zeolite, GGBF (Ground Granulated Blast Furnace) slag, limestone powder [0149], hydraulic cements and non-hydraulic cements – Shao’s [0151] discloses, the steel slag is mixed with a silica-rich material, [0152] “The silica-rich material may include one or more of glass, fly ash, metakaoline, silica fume, zeolite and rice husk ash, or a combination thereof.”
Regarding claim 6. Shao/Kuo discloses the method of claim 5, wherein the slag is selected from the group consisting of a steel slag [0125], a stainless steel slag, a basic oxygen converter sludge, blast furnace sludge, a by-product of zinc, iron, copper production and combinations thereof – see Shao’s [0086].

Regarding claim 9. Shao/Kuo discloses the method of claim 1, wherein a cumulative calcium silicate content of the slag is at least 20 weight% - Shao’s [0015] discloses, “According to exemplary building products and methods for making building products described herein, the steel slag has a cumulative calcium silicate content of at least about 20%.”

Regarding claim 10. Shao/Kuo discloses the method of claim 1, wherein the step of pre-conditioning is conducted to provide an increased porosity of at least 1 % of volume of the wet-cast slag-based concrete – Shao’s [0023] discloses, “According to exemplary methods for making building products described herein, applying the air flow increases porosity of the combined granular material and binder.”

Regarding claim 13. Shao/Kuo discloses method of claim 1, wherein the slag-based binder is steel slag [0086] selected from the group consisting of, electrical arc furnace (EAF) slag [0086], basic oxygen furnace (BOF) slag [0087], ladle slag [0029], slag and combinations thereof [0189].

Regarding claim 15. Shao/Kuo discloses the method of claim 1, wherein the wet-cast slag-based concrete comprises of a slag content of at least 5% by weight – Shao’s [0102] discloses, “The steel slag may be provided within the mixture of steel slag, granular material and water so that the steel slag constitutes at least 30% of the total mass of the mixture.”

Regarding claim 16. Shao/Kuo discloses the method of claim 1, wherein the non-zero-slump concrete composition further comprises at least one of retarder (Shao [0202]), viscosity modifying agent, air entertainer, foaming agent, ASR (alkali silica reaction) inhibitor (Shao [0233]).

Regarding claim 17. Shao/Kuo discloses the method of claim 1, except for wherein the non-zero-slump concrete composition further comprises at least one of cellulose fiber, glass fiber, micro synthetic fiber, natural fiber, PP fiber, PVA fiber and steel fiber. However, Shao refers to “cellulose fibre cement composites,” see [0336], and “CO2-cured cellulose fiber reinforced cement composites,” see [0351]. Hence, Shao’s citation of such references is construed hereon, as admission of prior art with public availability prior to the instant application effective filing date.

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Kuo’s method by providing the non-zero-slump concrete composition with at least cellulose fiber. Since, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
One of ordinary skill in the art would have been motivated to provide the concrete composition with a cellulose fiber for the purpose of further reinforcing the concrete composition, for example.  In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Regarding claim 18. Shao/Kuo discloses the method of claim 1, wherein the curing of the pre-conditioned slag-based intermediate with the gas containing carbon dioxide is free of additional external sources of heat and/or energy – Shao’s [0105] discloses, “Referring now to FIG. 2, therein illustrated is a schematic representation of an exemplary carbonation set-up 200. The steel slag and granular material mixture in the form of samples 204 to be cured is placed within a curing chamber 208. A source of CO2 gas 216 is warmed by a heater 224 to ambient temperature and injected into the chamber 208 under pressure.” 
Hence, construing Shao’s disclosure under the broadest reasonable interpretation, Shao teaches the curing of the pre-conditioned slag-based intermediate with the gas containing carbon dioxide is free of additional external sources of heat and/or energy.

Regarding claim 19. Shao/Kuo discloses the method of claim 1, wherein the gas containing carbon dioxide is a gas containing a concentration of CO2 of at least 5% by volume – Shao’s [0106] discloses, “The source CO2 gas 216 may be substantially pure CO2, such as 99.5% CO2 gas. However, it will be understood that in other exemplary embodiments, a gas having a lower concentration of CO2 may be used.”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Kou, as applied to claim 1, and further in view of Atakan et al. (US PGPub. No. 20170102373 A; Atakan) and Huang et al. (CN 2017/086847, with US PGPub. No. 20200102713 A1; Huang).
Regarding claim 3. the examiner respectfully points out that – under the broadest reasonable interpretation – the method step 3, choice a), does not requires the pipe or lance to be inserted into the molding material. Hence, there is no step of filling a hollow space within the at least one gas pipe and/or lance needed. 
Therefore, Shao/Kou discloses the method of claim 1, except the method further comprising a step of filling a hollow space within the at least one gas pipe and/or lance with cement grout, steel fiber reinforced cement mortar and/or cement paste, after said step of curing.

In the same field of endeavor of methods of controlling curing composite materials with CO2, Atakan discloses a drying/curing model pertaining to carbonation of non-hydraulic cement (e.g., cement that is not cured by the consumption of water in a chemical reaction, but rather is cured by reaction with carbon dioxide, CO2, in any of its forms, such as, by way of example, gaseous CO2 [0005], that interrelates the porosity of the concrete, filler and mortar elements and the time required for carbonation and or drying in the presence of carbon dioxide [0006]. Atakan discloses that the gas conditioning equipment allows for a process that controls, reduces or eliminates the rate-limiting steps associated with water removal during the curing of a composite material [0017]. 
Atakan’s [0031] discloses inter alia, “the invention relates to a gas flow subsystem, that comprises at least one of a valve, a flow regulator, a mass flow controller, a blower, and a gas delivery structure; the gas flow subsystem configured to provide a process gas comprising carbon dioxide as a reagent in fluid contact with a material to be cured by reaction with the carbon dioxide.”
Additionally, Atakan’s [0034] discloses, “the gas delivery structure is embedded in the material to be cured by reaction with the carbon dioxide.” For example, Atakan’s FIG. 7 shows an image of a sample 700 of composite material that was cured using flow in an interior circular channel 710, the sample 700 having a circular region 720 that has been cured, a rectangular peripheral region 730 that has been cured, and an uncured region 740 between the cured regions 720 and 730.  Atakan discloses, “This demonstrates the ability to cure the CCM from the inside using internal process gas flow and from the outside using gas flow exterior to the sample,” [0220]. 
	
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Kou’s method by providing the air-tight mould with a gas delivery system having a pipe to feed the CO2, so as to be in fluid contact with the concrete material, as taught by Atakan. 
One would have been motivated to modify Shao/Kou’s method with the gas delivery system of Atakan having a pipe in fluid contact with the concrete material for the purpose of improving the curing capabilities of the method, since Atakan teaches his gas delivery system demonstrates the ability to cure the composite material from the inside using internal process gas flow and from the outside using gas flow exterior to the sample,” [0220].

In the analogous field of endeavor of casting in place using “geopolymeric concrete”, Huang discloses a method of preparing a cast-in-place geopolymer concrete pile, the method comprising inter alia: (a) providing a subterranean shaft; (b) inserting one or more heating units into the shaft; (c) filling the shaft with an uncured concrete composition comprising an uncured geopolymer concrete or an uncured geopolymer cement (analogous to the claimed cement paste). 
Huang’s [0121] discloses, “the system includes an uncured geopolymer composition or materials that can be mixed together to form an uncured geopolymer composition. The composition can include at least one pozzolanic material selected from class F fly ash, class C fly ash, slag (e.g., ground granulate blast furnace slag), metakaolin (e.g., calcined metakaolin), and red mud.

It would have been obvious to a person having ordinary skill in the art, before the filing date of the claimed invention, to modify Shao/Kou/Atakan’s method with a step of filling a hollow space within the at least one gas pipe and/or lance with cement grout, and/or cement paste, after said step of curing, as taught by Huang. 
One of ordinary skill in the art would have been motivated to pursue the modification of adding a step of filling a hollow space within the at least one gas pipe and/or lance with cement grout and/or cement paste for the purpose of providing a finished look/touch to the wet-cast slag-based concrete product made by the method, for example. 

In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. In this case, the combination will result in a method with a step of filling a hollow space within the at least one gas pipe and/or lance with cement grout, and/or cement paste, after the step of curing. See MPEP 2143, KSR Rationale “A”.

Claims 4, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Kou, as applied to claim 1, and further in view of Atakan et al. (US PGPub. No. 20170102373 A; Atakan).
Regarding claim 4. Shao/Kuo discloses the method of claim 1. However, Shao/Kuo is silent to, wherein the gas pipe and/or lance is inserted after casting the non-zero-slump concrete composition.
In the same field of endeavor of methods of controlling curing composite materials with CO2, Atakan discloses a drying/curing model pertaining to carbonation of non-hydraulic cement (e.g., cement that is not cured by the consumption of water in a chemical reaction, but rather is cured by reaction with carbon dioxide, CO2, in any of its forms, such as, by way of example, gaseous CO2 [0005], that interrelates the porosity of the concrete, filler and mortar elements and the time required for carbonation and or drying in the presence of carbon dioxide [0006]. 
Atakan’s [0072] discloses a method (e.g., see FIGS.11-16), [0072]: “the cast-in-place method further comprises the step of covering the process gas delivery structure and the material to be cured by reaction with carbon dioxide after they are placed in the prepared location.” 
	Moreover, Atakan’s [0224-27] discloses an example of curing composite material in place, wherein [0227]: “In step 1140, one pours or installs a second (final) layer of pervious CO2 Composite Material over the gas delivery structure. FIG. 13 is an image that illustrates pervious CO2 Composite Material 1310 being poured over the gas delivery system 1210 of FIG. 12. However, it should be understood that the installation of the gas delivery structure and the material to be cured at the desired location can be performed in any order, including placing the gas delivery structure in place first, and then placing the material to be cured thereafter, or first placing the material to be cured and then installing the gas delivery structure.”
	
It would have been obvious  to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Kuo’s method of producing a wet-cast slag-based concrete product, wherein the gas pipe and/or lance is inserted after casting the non-zero-slump concrete composition, as taught by Atakan. 
One would have been motivated to modify Shao/Kou’s method for producing a wet-cast slag-based concrete product with the method of Atakan, since Atakan teaches his gas delivery system demonstrates the ability to cure the composite material from the inside using internal process gas flow and from the outside using gas flow exterior to the sample,” [0220], such as curing a composite material for form a slab for a walkway, a driveway, a road, a landing strip, or a support slab for a structure [0199].

Regarding claim 14, Shao/Kuo discloses the method of claim 1, wherein the wet-cast slag-based concrete product is selected from the group consisting of precast [0011] reinforced [0214] and [0012] discloses the building product could be a wallboard, and [0013] “the building product is a construction block. However, Shao/Kuo is silent to non-reinforced concrete pipes, box culverts, drainage products, paving slabs, floor slabs, traffic barriers, walls manholes, retaining wall, pavers, tiles, and shingles. 

In the same field of endeavor of methods of controlling curing composite materials with CO2, Atakan discloses a drying/curing model pertaining to carbonation of non-hydraulic cement (e.g., cement that is not cured by the consumption of water in a chemical reaction, but rather is cured by reaction with carbon dioxide, CO2, in any of its forms, such as, by way of example, gaseous CO2 [0005], that interrelates the porosity of the concrete, filler and mortar elements and the time required for carbonation and or drying in the presence of carbon dioxide [0006]. 
Atakan’s [0199] discloses, “such as curing a composite material for form a slab for a walkway, a driveway, a road, a landing strip, or a support slab for a structure.”

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Kou’s method so that wet-cast slag-based concrete product is selected from a group consisting of, e.g. a discloses, “such as curing a composite material for form a slab for a walkway, a driveway, a road, a landing strip, or a support slab for a structure, as taught by Atakan’s [0199]. 
One would have been motivated to modify Shao/Kou’s method for producing a wet-cast slag-based concrete product with the method of Atakan, since Atakan teaches his gas delivery system demonstrates the ability to cure the composite material from the inside using internal process gas flow and from the outside using gas flow exterior to the sample,” [0220], such as curing a composite material for form a slab for a walkway, a driveway, a road, a landing strip, or a support slab for a structure [0199].

Regarding claim 20. Shao/Kuo discloses the method of claim 1. However, Shao/Kuo is silent to a method, wherein a perforated tube could be inserted through at least one of the plurality of inlets in said mould wall.

Atakan’s [0226] discloses, “In step 1130, one places or installs a gas delivery structure, which in some embodiments can be a tube or pipe with holes defined in a wall thereof. FIG. 12 is an image that illustrates a perforated PVC grid 1210 used for gas delivery to a cast-in-place section of pervious CO.sub.2 Composite Material. The first layer 1220 of material to be cured is also seen, as can a gas connection point 1230.”  
Furthermore, Atakan’s [0227] discloses, “However, it should be understood that the installation of the gas delivery structure and the material to be cured at the desired location can be performed in any order, including placing the gas delivery structure in place first, and then placing the material to be cured thereafter, or first placing the material to be cured and then installing the gas delivery structure. (see Atakan’s Figs. 6-7, and 13).

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Kuo’s method so that a perforated tube could be inserted through at least one of the plurality of inlets in said mould wall, as taught by Atakan. 
One of ordinary skill in the art would have been motivated to pursue the modification, since Atakan teaches such gas-delivery structure demonstrates the ability to cure the CCM from the inside using internal process gas flow and from the outside using gas flow exterior to the sample, [0220].
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Kou, as applied to claim 1, and further in view of Bache (US Pat. No. 4,588,443).
Regarding claim 7. Shao/Kuo discloses the method of claim 1, except for the method further comprising a reinforcing step of placing a reinforcing material into the air-tight mould before the casting of step 3).

In the analogous field of endeavor of shaped articles from composite materials and methods for producing the same, Bache’s Col. 24, ll. 5-9 and ll. 51-68 discloses, “With the considerably increased strength of the DSP matrix and the strongly improved fixation of fibers and bars in the matrix, possibilities for producing new classes of reinforced and fiber-reinforced cement based articles and materials are provided, e.g. “Articles of reinforced, not pre-stressed concrete where the improved quality of the matrix material is primarily utilized by incorporating steel bars or wires of a much higher tensile strength than in the ordinary steel reinforced concrete. High quality reinforcement bars used in ordinary concrete has a surface which is shaped so as to secure their anchorage in the concrete (deformed bars; cam steel; tent or steel; etc.). The strongly improved fixation obtained in the DSP matrix opens up the possibility of a beneficial utilization of the very high strength smooth steel wires and bars as non-prestressed reinforcement.”

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Kuo’s methods by providing a reinforcing step of placing a reinforcing material into the air-tight mould before the casting of step 3) (see Bache’s Col. 49, ll. 24-26), since Bache teaches a reinforcing step of placing a reinforcing material into the mould before the casting (Col. 24, ll. 5168), which is capable of further reinforcing the composite material used for casting. 

Regarding claim 8. Shao/Kuo/Bache discloses the method of claim 7, wherein the reinforcing material is carbon steel, stainless steel and/or FRP reinforcement bars – Bache discloses, Col. 21, ll. 59-68: The bodies may be compact shaped bodies (such as sand, stone, gas bubbles, or liquid bubbles), plate-shaped (such as mica), or elongated (such as fibers or reinforcing bars or wires); Col. 22, ll. 14-26: Examples of additional bodies D which are advantageously incorporated in shaped articles comprising the DSP matrix, in particular the cement-based DSP matrix, are – inter alia – metal bars, including steel bars, fibers, including metal fibers such as steel fibers, plastic fibers, glass fibers, Kevlar fibers, asbestos fibers, cellulose fibers, mineral fibers, high temperature fibers and whiskers, including inorganic nonmetallic whiskers such as graphite whiskers.”

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Kou, as applied to claim 1, and further in view of Okawa et al. (US PGPub. No. 2020/0369567 A1; Okawa).
Regarding claim 11. Shao/Kuo discloses the method of claim 1, except for, wherein the non-zero-slump concrete composition has a slump value in a range of 5mm to 250mm.

In the analogous field of endeavor of 	cement compositions and hardened bodies of the same, Okawa’s [0093] discloses inter alia, “favorable fresh properties of the obtained cement composition containing the cellulose nanofibers are as follows: by setting the slump at a water-cement ratio of 0.30 to 0.40 to 10 cm (100 mm) to 25 cm (250 mm) (overlapping with the claimed slump value range of from 5 mm to 250 mm); and the air content is set to 5% or less, a cement composition that enables a hardened body to be obtained in which cracking is inhibited and which has excellent durability, and a hardened body thereof can be provided.” Overlapping ranges are prima facie evidence of obviousness.

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Kuo’s method by selecting the portion of Okawa’s non-zero-slump concrete composition range that corresponds to the claimed range. 
One of ordinary skill in the art would have been motivated to modify Shao/Kuo with the non-zero-slump concrete composition of Okawa, since Okawa teaches said composition enables a hardened body to be obtained in which cracking is inhibited and which has excellent durability, and a hardened body thereof can be provided [0093].
See MPEP 3131.03 (I), "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Kou, as applied to claim 1, and further in view of Harsh Gupta et al. (“Strength Properties of Steel Slag in Concrete,” International Journal of Engineering Research & Technology, Vol. 6 Issue 11, November - 2017; NPL1).
Regarding claim 12. Shao/Kuo discloses the method of claim 1, except for a method, wherein the non-zero-slump concrete composition has a compaction factor test for fresh concrete ranging from 0.7 to 1.0.

In the analogous field of endeavor of steel slag concretes compositions, NPL1 discloses an study directed to determining the optimum quantity of steel slag as a fine aggregate to enhance the strength of concrete by conducting related tests like Compressive strength, Tensile strength and Flexural strength at replacement level of 10%, 20%, 30% and 40% (Objectives) (similar to Shao steel slag compositions). 
NPL1 discloses test results for the compaction factor for the fresh concrete compositions (Table 2, Figure 2), ranging from 0.845 to 0.884, overlapping with the claimed range of from 0.7 to 1.0. NPL1 further discloses “Comparison and observations for the compressive strength, flexural strength and split tensile strength of normal concrete and concrete with Steel slag as partial replacements, the results shows that the strength of the normal concrete is slightly lower than the Steel slag replaced concrete,” (Conclusion). Overlapping ranges are prima facie evidence of obviousness.

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Kuo’s composition by selecting the portion of NPL1’s concrete composition compaction factor range that corresponds to the claimed range. 
One of ordinary skill in the art would have been motivated to modify Shao/Kuo with the non-zero-slump concrete composition of NPL1, since NPL1 teaches, “Comparison and observations for the compressive strength, flexural strength and split tensile strength of normal concrete and concrete with Steel slag as partial replacements, the results shows that the strength of the normal concrete is slightly lower than the Steel slag replaced concrete,” (Conclusion).
See MPEP 3131.03 (I), "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting over claims 1 – 20 of U.S. Patent No. 11,358,903 (“the patent”; commonly owned) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
In this case, the subject matter claimed in the instant application’s claim 1 is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Claim 1 of the instant application is completely covered by claim 1 of the patent; the patent differs from claim 1 of the instant application only at step 6, which limitation in claim 1 of the patent requires curing the pre-condition slag-based intermediate with a gas containing carbon dioxide after steps 2) to 5), and at step 7), which limitation requires demolding the molded wet-cast slag-based concrete product after the curing of the pre-conditioned slag-based intermediate.
However, as per MPEP 2144.04 (III) (C):

“In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.” Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Claims 2 – 20 of the instant application are identical to claims 2 – 20 of the patent.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712